Appeal from a decision and award of the Workmen’s Compensation Board. Claimant was employed as an auto mechanic in the department of water supply, gas and electricity of the City of New York. The proof suggests, and the Workmen’s Compensation Board has found, that claimant sustained two accidents. The first one was on October 22, 1947, while pushing hard on the transmission of a vehicle in the course of repair. He then suffered a pain in the chest, but did not stop work; the second was on November 7th of the same year, sustained while straining on a wrench loosening bolts. He testified he felt “that” sharp, crushing pain in his chest “again”. It has been found that he became disabled therefrom on January 9, 1948. Within two years, as required by section 28 of the Workmen’s Compensation Law, he filed a claim referring to October 22d as the time of accident. The claim was filed October 4, 1949. A separate claim was made as to the November 7th accident on October 25, 1950. This was after the two-year period, but an amendment to the original claim to include the November 7th accident was allowed by the board on January 11, 1952. The amendment may not have been within the power of the board, if the affirmance of the award is made to depend on the validity of the amendment as such. (Matter of Acker v. Buffalo Forge Go., 278 App. Div. 988.) But we think on the record of this ease the validity of the award does not depend on the amendment. The medical opinion in the record indicates that the second accident was a development of the first one, and a continuance of the same causation. The proof suggests that both accidents together caused the claimant’s disability and if this is so, claimant is entitled to compensation on the factual finding of the board that the disability arose in part from the accident of October 22, 1947. Award unanimously affirmed, with costs to the Workmen’s Compensation Board. Present — Foster, P. J., Bergan, Halpern, Imrie and Zeller, JJ.